Opinion issued April 1, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00939-CV
                            ———————————
                        EFFAT KHORRAMI, Appellant
                                           V.
         RAYMOND H. ROCHON AND COOLERS, INC., Appellees


                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-21279


                          MEMORANDUM OPINION

      On March 24, 2014, Appellant, Effat Khorrami, filed an agreed motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued. The

motion indicates the parties have conferred and no party is opposed to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                        2